In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-20-00057-CV
                               __________________

                 ZARKASHA ENTERPRISE, INC., Appellant

                                         V.

             OLD REPUBLIC TITLE INSURANCE COMPANY
             OF CONROE AND OLD REPUBLIC NATIONAL
               TITLE INSURANCE COMPANY, Appellees

__________________________________________________________________

                On Appeal from the 410th District Court
                     Montgomery County, Texas
                   Trial Cause No. 18-06-07745-CV
__________________________________________________________________

                          MEMORANDUM OPINION

      Appellant Zarkasha Enterprise, Inc. (“Appellant” or “Zarkasha”) appeals the

trial court’s order granting summary judgment for Appellees Old Republic Title

Insurance Company of Conroe and Old Republic National Title Insurance Company

(collectively “Appellees” or “Old Republic”). David H. and Judy S. Moore (“the

Moores”) were plaintiffs in the original lawsuit, Zarkasha was the defendant, and the



                                         1
Old Republic entities were third-party defendants. 1 The dispute between Zarkasha

and Old Republic relates to a title insurance policy issued by Old Republic on a 3.9-

acre tract of land located in the W. Berryman and the Britton Wilkes Surveys in

Waller County, Texas, which Zarkasha purchased in 2009. In 2018, the Moores filed

a suit against Zarkasha to quiet title to real property they allege is located in the

David C. Dickson Survey in Montgomery County, Texas, which the Moores

purchased in 2017. The Moores alleged in their petition that Zarkasha had an adverse

claim on or interest in their property that operated as a cloud on the Moores’ title to

their property. The Moores alleged “the nature of Defendant’s alleged interest in the

property is a Special Warranty Deed With Vendor’s Lien that was filed in Waller

County on or about August 12, 2009 Volume 1172, page 590” which specifically

describes the 3.9-acre tract that Zarkasha acquired in 2009.

      Zarkasha filed a third-party petition against Old Republic alleging that Old

Republic issued a title insurance policy on the 3.9-acre tract and that Old Republic

had a duty to defend Zarkasha from the claims being asserted by the Moores. Old

Republic filed a motion for summary judgment against Zarkasha, which the trial

court denied, and then Old Republic filed an amended motion for summary




      1
        The Moores and Zarkasha resolved their dispute and nonsuited their claims
against each other. The Moores are not parties to this appeal.
                                        2
judgment, which the trial court granted. On appeal, Zarkasha raises two issues,

arguing that fact issues exist that preclude summary judgment. We affirm.

                                    Background

Original Petition

      In June 2018, Plaintiffs David and Judy Moore filed an Original Petition

against Zarkasha to quiet title to certain real property. The Moores alleged that they

purchased an 18.162-acre tract in Montgomery County in 2017 and recorded the

purchase in Montgomery County. The petition alleged that Zarkasha claimed an

interest in the Moores’ tract in Montgomery County, thereby clouding the Moores’

title. The Moores contend they had no knowledge of Zarkasha’s interest in the

property before they purchased it. The Moores asserted that under section 13.003 of

the Property Code, Zarkasha’s interest in the property was invalid and unenforceable

against the Moores because Zarkasha’s purported interest in the property was

recorded in a county other than where the property is located and the Moores

purchased the property without notice of Zarkasha’s interest. The Moores sought a

declaratory judgment that they are the sole and rightful owners of the property.

      The petition recited the following legal description of the Moores’ property:

      Being a 18.162 acre tract of land situated in the David C. Dickson
      Survey, Abstract Number 180 of Montgomery County, Texas, and
      being out of and part of a called 103.1 acres as described in deed
      recorded in Volume 343, Page 560 of the Deed Records of Montgomery
      County, Texas; said 18.162 acres being more particularly described as
      follows with all bearings based on the West line of a called 83.9242
                                          3
acres as described in deed recorded in Clerk’s File Number 8458948 of
the Real Property Records of Montgomery County, Texas per the
recorded deed;

BEGINNING at a 2 1/2 inch iron pipe, found for the Northwest corner
of the herein described tract, common with the Northwest corner of the
said 103.1 acres, same being in the West line of Montgomery County,
Texas, the East line of Waller County, Texas and the South right-of-
way line of 1488, and proceeding;

THENCE S 86°31'28"E, along the North line of the herein described
tract, common with the North line of the 103.1 acres and the South
right-of-way line of FM 1488, a distance of 300.33 feet, to a 1 1/4 inch
iron pipe, found for the Northeast corner of the herein described tract,
common with the upper Northwest corner of said 83.9242 acres;

THENCE S 00°38'35"W, along the East line of the herein described
tract, common with the West line of the 83.9242 acres, severing the
103.1 acres, a distance of 2606.33 feet, to a 1 1/4 inch iron rod, found
for the Southeast corner of the herein described tract, common with an
interior corner of the 83.9242 acres;

THENCE N 88°57'03"W, along the South line of the herein described
tract, common with a North line of the 83.9242 acres, a distance of
305.65 feet, to a 1 1/4 inch iron rod, found for the Southwest corner of
the herein described tract, common with the lower Northwest corner of
the 83.9242 acres, same being in the West line of the 103.1 acres, the
West line of Montgomery County, Texas, and the East line of Waller
County, Texas;

THENCE N 00°46'02"E, along the West line of the herein described
tract, common with the West line of the 103.1 acres, the West line of
Montgomery County, Texas and the East line of Waller County, Texas,
a distance of 2619.01 feet, back to the POINT OF BEGINNING and
containing 18.162 acres of land.




                                   4
Zarkasha’s Answer, Third-Party Claim, and Counterclaim

      Zarkasha filed an Answer and asserted a general denial and specially excepted

to the petition because it “fail[ed] to state with specificity the nature of the cloud of

title Plaintiff claims Defendant has placed on the Property.” Specifically, Zarkasha

asserted that the petition failed to specify:

      (a) the portion of Plaintiff’s property on which Defendant has asserted
          a claim or encumbered;
      (b) the manner in which Defendant has asserted a claim or interest on
          Defendant’s property;
      (c) when the [D]efendant asserted [its] claim or interest;
      (d) whether Defendant’s alleged claim or interest of Plaintiff’s
          property resides in Montgomery County or Waller County.

Zarkasha also asserted several affirmative defenses: the Moores’ claims are barred

by their own acts or omissions that contributed to the unenforceability of the contract

and their alleged injury; the Moores’ claims are barred by Zarkasha’s adverse

possession; and the Moores are estopped from asserting claims against Zarkasha

because of their own failure to adequately investigate open and obvious indicia of

Zarkasha’s claims to the property.

      In an amended answer, Zarkasha also pleaded not guilty to the Moores’

trespass to try title claim. Zarkasha alleged that the Moores’ claims were barred by

the three-year statute of limitations in section 16.024 or the five-year statute of

limitations in section 16.025 of the Civil Practice and Remedies Code because

Zarkasha had continuous uninterrupted possession of the property under color of

                                            5
title since July 31, 2009 and had paid all applicable taxes on the property. Zarkasha

also filed a motion to transfer venue from Montgomery County to Waller County,

arguing that “the property at issue” is located in Waller County. Attached to the

motion was the legal description of the 3.9083-acre tract that Zarkasha contends it

owns.

        In October 2018, Zarkasha filed an Original Third-Party Petition against Old

Republic Title Company of Conroe (“Old Republic-Conroe”). Therein, Zarkasha

alleged it purchased the 3.9083-acre tract of land in Waller County in July 2009 and

obtained a title insurance policy, and Old Republic-Conroe handled the closing and

recorded the deed in Waller County. Prior to the purchase, Zarkasha obtained a

survey of the property, which showed that the entirety of the 3.9083-acre tract was

located in Waller County and that the tract included an electric easement located on

the boundary of Waller and Montgomery County, and Zarkasha asserted that

Zarkasha had reaffirmed the accuracy of the survey since being served with the

Moores’ lawsuit. According to Zarkasha, after the Moores filed their lawsuit,

Zarkasha presented a title insurance claim to Old Republic-Conroe, and they

“ignored the claim effectively denying same.”

        Zarkasha asserted a claim for breach of a contract for title insurance. Zarkasha

alleged that it paid a premium for title insurance and presented Old Republic-Conroe

with the Moores’ claims for discrepancy and conflict in acreage and alleged

                                            6
misfiling of deeds in Waller County. According to Zarkasha, Old Republic-Conroe

failed to acknowledge and defend Zarkasha on the claim asserted by the Moores,

which it was required to do under the title insurance policy. Zarkasha also asserted

a claim for declaratory judgment that it had complied with its duties and obligations,

that the title policy was valid and enforceable, and that Zarkasha was entitled to full

reimbursement of damages and attorney’s fees related to the property. Zarkasha also

sought indemnification against Old Republic-Conroe.

      Zarkasha filed a counterclaim against the Moores for declaratory judgment,

seeking a declaration that Zarkasha is the rightful owner of the 3.9083 acres, that it

was in rightful, open, and continuous possession thereof since July 31, 2009, that the

3.9083 acres is located entirely in Waller County, that Zarkasha will retain full

ownership rights in the property, and that it was entitled to attorney’s fees.

Old Republic-Conroe’s Answer

      Old Republic-Conroe filed an answer asserting a general denial and asserting

that Zarkasha’s claims are barred by the failure of consideration because Zarkasha

elected to forego area and boundary coverage in its title insurance policy. Old

Republic-Conroe also asserted that it acted as an agent for its disclosed principal,

Old Republic National Title Insurance Company (“Old Republic-National”), and

under Texas law, when an agent contracts on behalf of a disclosed principal, the

agent is not generally liable on the resulting contracts. Old Republic-Conroe denied

                                           7
that Zarkasha fulfilled its obligations under the contract by paying the premium for

title insurance policy and that Zarkasha’s title policy “specifically excludes coverage

for discrepancies, conflicts, or shortages in area or boundary lines, as well as any

encroachments and overlapping of improvements.” Old Republic-Conroe denied

that it was responsible to defend Zarkasha or that it was liable for damages pertaining

to the property. According to Old Republic-Conroe, “[t]he policy issued by Old

Republic National Title Insurance Company exclusively covers a tract of land

located in Waller County, Texas.”

Zarkasha’s Amended Original Third-Party Petition

      Zarkasha filed an amended third-party petition naming Old Republic-National

(in addition to Old Republic-Conroe) as a third-party defendant and seeking relief

on its breach of contract claim and indemnification against both Old Republic-

Conroe and Old Republic-National. The amended petition asserted that Zarkasha

paid a premium to Old Republic-Conroe and Old Republic-National in 2009 to

guarantee its title, “including area, boundary and recording, by title insurance (Policy

No. TO08002696).”

Old Republic-National’s Answer

      In its answer, Old Republic-National asserted:

      [] All of Zarkasha’s claims are barred by the failure of Zarkasha’s
      consideration. Zarkasha was given the option of including area &
      boundary coverage as part of its title policy and elected to forego such
      protection. . . . Zarkasha’s title policy specifically excludes coverage
                                           8
      for discrepancies, conflicts, or shortages in area or boundary lines, as
      well as any encroachments and overlapping of improvements. The
      policy also specifically excepts from coverage any fence overlap along
      the easterly property line. . . . The policy issued by [Old Republic-
      National] exclusively covers a tract of land located in Waller County,
      Texas. Therefore, [Old Republic-National] specifically denies it is
      required to defend Zarkasha from the claims asserted by Plaintiffs.
      Zarkasha’s policy does not cover the disputed tract, which is located in
      Montgomery County.

Old Republic-National denied it was liable for any damages relating to property in

Montgomery County and denied it was required to defend Zarkasha.

                     Original Motion for Summary Judgment

      Old Republic-Conroe and Old Republic-National (collectively “Old

Republic”) filed a joint motion for summary judgment. According to the motion, the

Moores’ original petition concerned an 18.162-acre tract in Montgomery County,

and the title insurance policy purchased by Zarkasha from Old Republic covered

property described as “a tract of land containing 3.9083 acres of land, more or less,

situated in the W. Berryman Survey, A-400 and the Britton Wilkes Survey, A-273,

both in Waller County, Texas[.]” Old Republic argued that they are entitled to

summary judgment as a matter of law because the property on which the Moores

sued is not the property covered by Old Republic title insurance policy, the policy

limits coverage to property in Waller County, and the Moores’ claims did not invoke

coverage under the policy.




                                         9
      The motion included as exhibits a copy of the title insurance policy, a copy of

the Special Warranty Deed with Vendor’s Lien conveying property in Waller

County (as described above) to Zarkasha, and a copy of the Moores’ original

petition. The deed recites the legal description of Zarkasha’s property as follows:

             All that certain tract or parcel containing 3.9083 acres of land
      situated in the W. Berryman Survey, A-400 and the Britton Wilkes
      Survey, A-273, both in Waller County, Texas, said 3.9083 acre tract
      being that same tract described as 3.91 acres of land in a deed filed for
      record in Volume 518, Page 825 of the Official Public Records of Real
      Property, Waller County, Texas, (O.P.R.R.P.W.C.T.), and being more
      particularly described by metes and bounds as follows:

            BEGINNING at a 10” fence post (found) in the South right-of-
      way line of F.M. 1488, (variable width), the East line of said W.
      Berryman Survey, the East line of said Waller County, the West line of
      the David C. Dickson Survey, A-180 in Montgomery County, Texas,
      the West line of said Montgomery County and the West line of the
      remainder of that certain call 103.1 acre tract of land as described in a
      deed filed for record in Volume 343, Page 560 of said Montgomery
      County Deed Records marking the Northeast corner of the herein
      described 3.9083 acre tract of land;

             THENCE S 01o28’26” W, (call S 01o46’00” W), along the
      common line of said W. Berryman Survey, the East line of said Waller
      County, the West line of said David C. Dickson Survey, the West line
      of said Montgomery County, the West line of said call 103.1 acre tract
      of land and the East line of said 3.9083 acre tract of land, passing at
      441.02 feet, (call 441.80 feet), a 5/8” iron rod (found) marking the
      Northeast corner of said Britton Wilkes Survey and the Southeast
      corner of said W. Berryman Survey, a total distance of 851.79 feet, (call
      852.40 feet), to a 5/8” iron rod with EIC cap (set) marking the Northeast
      corner of Lot 4 in Block 9 of Walnut bend, Section 1, a subdivision in
      said Waller County, Texas according to the map or plat thereof filed for
      record in Volume 201, Page 199 of said Waller County Deed Records
      and the Southeast corner of the herein described 3.9083 acre tract of
      land;
                                         10
             THENCE N 87o21’31” W, (call N 87o24’37” E), along the
      common line of said Lot 4 and said 3.9083 acre tract of land, passing at
      6.62 feet a 1” iron pipe (found) for reference, a total distance of 200.00
      feet to a 1” iron pipe (found) in the East right-of-way line of Joseph
      Road, (80.00 feet in width), marking the Northwest corner of said Lot
      4 and the Southwest corner of the herein described 3.9083 acre tract of
      land;

            THENCE N 01o36’00” E, (call N 01o25’37” E), a distance of
      304.00 feet along the East right-of-way line of said Joseph Road and
      the West line of said 3.9083 acre tract of land to a 5/8” iron rod with
      EIC cap (set) for angle point;

             THENCE N 01o23’56” E, (call N 01o25’37” E), along the East
      right-of-way line of said Joseph Road and the West line of said 3.9083
      acre tract of land, passing at 95.02 feet at 1” iron pipe (found) for
      reference, passing at 102.79 feet the common line of said Britton
      Wilkes Survey and said W. Berryman Survey, a total distance of 549.74
      feet to a ½” iron rod (found bent) marking the intersection of the East
      right-of-way line of said Joseph Road with the South right-of-way line
      of said F.M. 1488, same point marking the Northwest corner of the
      herein described 3.9083 acre tract of land;

            THENCE S 86o48’06” E, a distance of 200.l0 feet, (call S
      87o03’00” E, 200.00 feet), along the South right-of-way line of said
      F.M. 1488 and the North line of said 3.9083 acre tract of land to the
      POINT OF BEGINNING and containing 3.9083 acre of land[.]

Zarkasha’s Response

      According to Zarkasha, the Moores claimed the property at issue is in

Montgomery County, Zarkasha disagreed and disputed the allegation because

Zarkasha argued its 3.9 acres is located in Waller County, and an independent

surveyor had yet to determine the accuracy of the various surveys related to the




                                         11
property. 2 Zarkasha asserted that Old Republic filed the deed transferring the

property to Zarkasha in Waller County and “the failure to file the deed transferring

title to the Property to Zarkasha in Montgomery County, Texas, resulted in the

Moores’ claims to the Property being asserted in this lawsuit.” Zarkasha also stated

that the title policy issued by Old Republic specifically covered the risk of “a

document not properly filed, recorded, or indexed in the Public Records[.]” Zarkasha

argued that Old Republic’s position that the property is not covered because it is

located in Montgomery County is “premature” because “none of the parties,

including [Old Republic] have engaged in any concerted effort to reach a final

conclusion whether the Plaintiffs’ claims have merit or whether the Property is



      2
         In Appellant’s brief, Zarkasha alleges that “the Moores claimed that a large
portion of the Zarkasha tract was situated in Montgomery County.” The appellate
record includes a copy of a motion for sanctions filed by Zarkasha against the
Moores, which is not at issue in this appeal. Therein, Zarkasha described the nature
of the Moores’ original claim against Zarkasha as follows:
       [] The Moores sued [Zarkasha] in 2018 in the instant case claiming
       approximately one-half acre of the land was located in Montgomery
       County and not in Waller County and therefore belonged to the Moores.
       The parties each have a survey from a licensed surveyor supporting
       their claims.
       [] The tracts front of FM 1488 near the corner of Joseph Road. The
       Zarkasha Tract is located in Waller County, the Moore Tract is in
       Montgomery County. The Zarkasha Tract has an allowed cut granting
       it access from FM 1488, the cut being located on the sliver of property
       the Moores claim belongs to them. Reportedly the Moores do not have
       access to their Tract from FM 1488 and required an access easement
       from Zarkasha.
The appellate record does not include a response to this motion from the Moores.
                                          12
actually located in Montgomery or Waller County, Texas.” According to Zarkasha,

under the eight-corners rule, Old Republic owed Zarkasha a duty to defend, and

possibly to indemnify, Zarkasha as to the Moores’ claims. Attached as an exhibit to

Zarkasha’s response was an email from an escrow officer for Old Republic Title

Company dated November 4, 2010 and stating in relevant part: “in my research, I

remembered that the deeds from 1999 had been filed in Montgomery County instead

of Waller County, so we had to re-record them in Waller County, so the attachment

has ALL of the deeds, including the one that was recorded into Zarkasha Enterprise,

Inc.”

Old Republic’s Reply

        In their reply, Old Republic argued that, under the eight-corners rule, a court

looks solely at the allegations in the pleading of the underlying lawsuit in light of

the policy provisions to determine whether the insurer has a duty to defend. Old

Republic also argued that whether there is a duty to defend is a question of law and

is based on the allegations in the complaint without reference to their truth or falsity.

According to Old Republic, the case did not involve facts or conduct covered by the

title policy issued to Zarkasha, and Old Republic had no duty to defend Zarkasha

against the Moores’ allegations.

        Old Republic stated that the basis of the Moores’ lawsuit was that Zarkasha

was making an adverse claim to property in Montgomery County. According to Old

                                           13
Republic, the Moores had not alleged facts that would trigger a defense under the

terms of the title policy issued to Zarkasha and Old Republic owed Zarkasha no duty

to defend as a matter of law.

       Old Republic also stated:

       a) [Zarkasha] purchased property located in Waller County (the
       Tract)[]; b) Zarkasha bought a title policy from Old Republic covering
       property in Waller County[]; c) [Zarkasha] obtained two surveys, which
       established “the entirety of the Tract in Waller County”[]; and d) Old
       Republic recorded the deeds conveying the Tract in Waller County.

According to Old Republic, assuming all facts as alleged by Zarkasha are true, Old

Republic filed instruments in accordance with Texas law, which requires

instruments related to real property to be filed in the county where the property is

located. 3

Zarkasha’s Sur-Reply

       In a sur-reply, Zarkasha asserted that it had not been determined whether the

Moores’ claims were valid or whether the property at issue lay in Waller or

Montgomery County. According to Zarkasha, its policy with Old Republic covered

“[a]ny defect in, lien or encumbrance on [] Title[.]” Zarkasha argued that the policy

included no exception or exclusion that coverage would not extend to the land if it



       3
         Section 11.001(a) of the Property Code states, in relevant part, “[t]o be
effectively recorded, an instrument relating to real property must be eligible for
recording and must be recorded in the county in which a part of the property is
located.” See Tex. Prop. Code Ann. § 11.001(a).
                                        14
was determined that the land was actually located in Montgomery County. Zarkasha

also argued that the policy “specifically covers claims for filing the deed in the

wrong county - which is the basis for the Moores’ specific claims in their Original

Petition.” According to Zarkasha, “[t]here are dueling surveys, placing the Property

in both counties[,]” and until an independent survey or fact-finder determined where

the property lay, Old Republic had the duty to defend Zarkasha’s title to the land for

which it purchased the policy. On May 2, 2019, the trial court denied Old Republic’s

original motion for summary judgment.

             Old Republic’s Amended Motion for Summary Judgment

      In October 2019, Old Republic filed an amended motion for summary

judgment, arguing that the policy at issue specifically excepted “[a]ny discrepancies,

conflicts, or shortages in area or boundary lines[]” as well as “[d]efects, liens,

encumbrances, adverse claims, or other matters [] attaching or created subsequent to

Date of Policy[.]” According to Old Republic, Zarkasha had no coverage for this

dispute because (1) the underlying dispute involved the boundary lines of the

Moores’ and Zarkasha’s tracts because the Montgomery County-Waller County line

is the boundary line of both tracts and (2) the Moores acquired their tract on August

16, 2017, which is subsequent to the issuance of the policy. Old Republic also argued

that the Moores sought a determination of “18.162 acres lying totally in Montgomery

County, Texas, the western boundary of such property being designated as the

                                         15
Montgomery County-Waller County line[]” and that Zarkasha’s property was

“totally in Waller County Texas, such property having its eastern boundary

designated as the Waller County-Montgomery County line.” Accordingly, “[s]ince

the designations of the respective boundaries do not allow for any conflict or overlap,

coverage under [Old Republic’s] policy is not involved, and Movants are entitled to

judgment as a matter of law against Respondent.”

Zarkasha’s Response

      In a response to Old Republic’s Amended Motion for Summary Judgment,

Zarkasha alleged that it had reached a settlement agreement with the Moores after

mediation. Zarkasha argued that under the eight-corners rule, Old Republic had a

duty to defend “and possibly indemnify” Zarkasha as to the Moores’ underlying

claims. Zarkasha argued that the Moores’ petition alleged that Zarkasha’s deed was

incorrectly recorded in Waller County and not in Montgomery County, where the

property is located. According to Zarkasha, its title insurance policy covered the risk

of “a document not properly filed, recorded, or indexed in the Public Records” and

“if [Old Republic] erroneously determined the Property was located in Waller

County, there is no written exception or exclusion absolving it of coverage.”

Zarkasha further argued that “to date there has not been a definitive determination

of the county in which the disputed property lies.” Therefore, Zarkasha argued that

it was “premature” for Old Republic to assert that there is no coverage under the

                                          16
policy because of the allegations that the property is located in Montgomery County.

According to Zarkasha, Old Republic owed Zarkasha a duty to defend based on the

eight-corners rule and a duty to indemnify. Zarkasha also argued that the underlying

lawsuit was not a dispute over where the boundary line between the adjoining tracts

is located as Old Republic claimed but rather whether Zarkasha’s property lay in

Montgomery or Waller County and where the deed was recorded, and Old Republic

had a duty to determine where the property lay before denying coverage. Zarkasha

also argued that Old Republic’s argument that the policy excluded coverage for

claims arising subsequent to the date of the policy was “implausible and illogical”

and “defeats the purpose of purchasing title insurance[.]” According to Zarkasha,

such a provision is ambiguous and should be interpreted in favor of coverage for

Zarkasha.

      Attached to Zarkasha’s response were copies of the title policy, the Moores’

Original Petition, certain correspondence between Old Republic and Zarkasha, an

expert report by Robert Philo, a Certified Title Insurance Professional, and an

affidavit from a representative for Zarkasha certifying that the exhibits were true and

correct copies. In Philo’s opinion, Old Republic had a duty to defend Zarkasha under

the policy. According to Philo, the Moores’ petition alleged that land claimed by

Zarkasha under a deed filed in Waller County was actually located in Montgomery

County and “[t]hat allegation brings into question the location of the county line

                                          17
between Montgomery County and Waller County and whether or not [Zarkasha’s]

property is located in part in Montgomery County.” Philo’s report also stated that

“the dispute is not a simple boundary line dispute between neighbors – but rather a

claim by the [Moores] that [Zarkasha] does not own a part of the land that is

described in [Zarkasha’s] title insurance policy[]” and “the best way to determine

whether or not there is a true overlap of land [] is to determine exactly where the

common county line is located[.]” 4

Old Republic’s Reply

      In its reply, Old Republic argued that Zarkasha misrepresented the substance

of the policy by neglecting to indicate that the coverage was subject to the stated

exclusions in the policy. Old Republic also argued that Zarkasha misrepresented the

Moores’ petition.

      The Moores’ petition begins by describing the Moores’ property by
      metes and bounds, beginning at the northwest corner of their tract
      “common with the northwest corner of the said 103.1 acres, same being
      in the west line of Montgomery County, Texas, the east line of Waller
      County, Texas….” (emphasis added). The Moores’ legal description
      closes by ending in “the west line of Montgomery County, Texas, and
      the east line of Waller County, Texas.” The Moores do not describe or
      claim any property located in Waller County, Texas. The Moores then
      refer to Zarkasha’s claimed interest by stating “the nature of
      Defendants’ interest in the property is a special warranty deed with
      vendor’s lien that was filed in Waller County on or about August 12,
      2009, Volume 1172, Page 590. A copy of the deed was attached to the

      4
        Philo also stated in his report that the Legislature formed Montgomery
County in 1837, and when Waller County was formed in 1873, Waller County
included some land that had originally been part of Montgomery County.
                                        18
      Moores’ petition as Exhibit B and is attached to [Old Republic-
      National’s] amended motion for summary judgment as Exhibit 2. The
      deed to Zarkasha also contains a metes and bounds description which
      starts at a point described as “the east line of said Waller County…and
      the west line of said Montgomery County.” The legal description in the
      Zarkasha deed then runs “along the common line of said W. Berryman
      Survey, the east line of said Waller County, the west line of said David
      C. Dixon Survey, the west line of Montgomery County…” (emphasis
      added). In other words, the Zarkasha deed, as referenced in the Moores’
      pleading, has as its easterly border the Waller County-Montgomery
      County line.

According to Old Republic, “there is no way” the Zarkasha tract could be located in

Montgomery County or that the Moores’ tract could be located anywhere other than

Montgomery County, based on the metes and bounds legal descriptions. Old

Republic also argued that the location of the Montgomery County-Waller County

boundary line—which is the boundary line between the Moore and Zarkasha

tracts—was the central dispute between the Moores and Zarkasha. In addition, Old

Republic noted that Zarkasha offered no response to Old Republic’s limitations

argument.

Zarkasha’s Sur-Reply

      In a sur-reply, Zarkasha argued that the central question was whether the Old

Republic title policy “covers the land or whether it covers the land only if it’s located

in Waller County.” Zarkasha argued that the Moores’ claims were a threat to

Zarkasha’s title, and it had not been determined whether Zarkasha’s land lay in

Waller or Montgomery County. According to Zarkasha, there was no exception or

                                           19
exclusion in the title insurance policy that would exempt Old Republic from the duty

to defend “if an error later determines the land is located in Montgomery County[]”

and the policy specifically covers claims for filing the deed in the wrong county.

            Old Republic’s Motion to Strike and Objection to Evidence

      Old Republic filed a Motion to Strike Expert Testimony as well as an amended

motion to strike, challenging Philo’s report. Old Republic argued that Philo’s report

expressed opinions “only on matters of law” that are within the sole province of the

court. Old Republic also argued that Philo’s opinions addressed Old Republic’s

conduct in issuing the policy, and the statute of limitations would bar any complaints

because the policy was issued in 2009. Old Republic also argued that Philo’s

opinions about the underlying dispute between the Moores and Zarkasha were

irrelevant because those parties had settled. In addition, Old Republic argued that

Philo’s testimony on custom and usage in the insurance business was barred by the

eight-corners rule.

      Old Republic later filed a motion to strike and objection to Zarkasha’s

summary judgment evidence, objecting to the report of Robert Philo and arguing

that Philo’s testimony was offered only on matters of law, and that Philo’s report

was not sworn or accompanied by an affidavit, was hearsay, and was not competent

summary judgment evidence.




                                         20
      In response, Zarkasha argued that Old Republic mischaracterized Philo’s

opinions as “mere opinions on matters of law.” Instead, Zarkasha argued that Philo

opined: that Old Republic knew or should have known the Zarkasha tract was located

entirely within Waller County; that the dispute between the Moores and Zarkasha is

not a boundary dispute but rather a claim by the Moores that Zarkasha does not own

a part of the land described in the title insurance policy; that Old Republic failed to

conduct an inquiry on where the property covered by the policy was located; and

that if the Zarkasha tract is actually located in Montgomery County, Old Republic

could raise defenses of adverse possession and a fence line easement dividing the

tracts. Zarkasha conceded that an expert may not testify as to his opinion on a pure

question of law but argued that an expert may state an opinion on a mixed question

of law and fact on the relevant issues. According to Zarkasha, Philo’s opinions were

admissible because they were grounded in fact and he applied the facts to the

underlying language in the title policy. In addition, Zarkasha argued that title policy

ambiguity is a question of fact on which expert opinion is permitted and that Philo’s

testimony was permitted as to the applicability of policy exceptions and exclusions

“provided the contract terms are unclear or ambiguous[]” and that the title policy at

issue was ambiguous because it failed to specify the meaning of the term

“‘boundary-line’ exception[.]” Zarkasha also argued that its settlement with the




                                          21
Moores did not moot the matter of Old Republic’s liability but rather established the

damages owed to Zarkasha.

      In its reply, Old Republic argued that the cases Zarkasha cited for coverage

under an insurance policy all hold that this issue is solely a matter of law for the

court to decide and legal issues are not subject to interpretation by an expert. Old

Republic argued that Zarkasha never pleaded that the policy was ambiguous, and

ambiguity of the policy should be determined as a matter of law by the court.

                               Final Order and Judgment

      On November 6, 2019, the trial court granted Old Republic’s Amended

Motion for Summary Judgment and ordered that Zarkasha take nothing. Zarkasha

filed a motion for reconsideration, arguing that it had not been determined where the

disputed property lay, and that Old Republic had a duty to investigate Zarkasha’s

claim about the location of the disputed tract. The trial court entered a Final

Judgment dismissing the Moores’ claims against Zarkasha, dismissing Zarkasha’s

claims against the Moores, ordering that Zarkasha take nothing from Old Republic,

and disposing of all claims of all parties. 5

      Zarkasha filed a Motion for New Trial & Request for Hearing, arguing that a

fact issue existed as to “the terms and duties of the insurer pursuant to the policy[]”



      5
        The appellate record does not include a ruling by the trial court on the Motion
to Strike or the Objections to the summary judgment evidence.
                                         22
and that it had not been determined whether the land at issue lay in Waller or

Montgomery County. The trial court denied the motion for new trial, and Zarkasha

timely filed its notice of appeal.

                                        Issues

      In Appellant’s first issue on appeal, Zarkasha argues that the trial court erred

in granting summary judgment because genuine issues of material fact existed

regarding Appellees’ duty to defend Appellant under a policy of title insurance under

the eight-corners rule. Appellant argues that the trial court granted summary

judgment “absent any determination of a factual basis for the Appellees’ claims,

such as the location of the property and the amount of land in dispute.” According

to Appellant, the underlying lawsuit concerns a “boundary overlap” of about half an

acre. Appellant argues that the title policy contains no exception for the disputed

tract being located in Montgomery County, and no determination had been made

whether the disputed land lay in Montgomery or Waller County. Appellant also

argues that the title policy is “rife with ambiguities[,]” including whether the policy

covers claims after the date of the policy and whether the policy covers the failure

to record Zarkasha’s deed in Montgomery County. In addition, Appellant argues the

underlying lawsuit is not a boundary-line dispute. Appellant argues that the policy

exclusion for disputes arising after the date of issuance of the policy does not apply

because “the claims made by the Moores, if valid, existed prior to the purchase of

                                          23
the title policy by Zarkasha[]” because “the land discrepancy existed at the time of

the sale” to Zarkasha. Citing to Florida cases, Appellant argues that “[s]ummary

judgment is improper where a land overlap is created by a recorded deed.”

      In Appellant’s second issue, Zarkasha argues that summary judgment was

improper because genuine issues of material fact existed regarding the Appellees’

duty to indemnify Appellant under the policy of title insurance. Appellant argues

that the issue of indemnification is a fact issue to be determined by a jury, which

precludes summary judgment. According to Appellant, a fact issue existed on the

“magnitude of indebtedness which Appellees owed Zarkasha” and there was no

summary judgment evidence that negated Zarkasha’s indemnity claim.

                      Standard of Review and Applicable Law

      We review grants of summary judgment de novo. Cantey Hanger, LLP v.

Byrd, 467 S.W.3d 477, 481 (Tex. 2015). The movant for a traditional summary

judgment has the burden to establish that no genuine issues of material fact exist and

it is entitled to judgment as a matter of law. Tex. R. Civ. P. 166a(c); Nixon v. Mr.

Prop. Mgmt. Co., Inc., 690 S.W.2d 546, 548 (Tex. 1985). If the moving party

produces evidence entitling it to summary judgment, the burden shifts to the

nonmovant to present evidence that raises a material fact issue. Walker v. Harris,

924 S.W.2d 375, 377 (Tex. 1996). The trial court may consider all competent




                                         24
evidence on file at the time of the summary judgment hearing. See Tex. R. Civ. P.

166a; Lance v. Robinson, 543 S.W.3d 723, 732 (Tex. 2018).

      In deciding whether there is a disputed material fact issue precluding summary

judgment, evidence favorable to the nonmovant will be taken as true. Nixon, 690

S.W.2d at 548-49. Every reasonable inference must be indulged in favor of the

nonmovant, and any doubts must be resolved in the nonmovant’s favor. Id. at 549.

Because the trial court’s order in this case does not specify the grounds for its

summary judgment, we must affirm the summary judgment if any of the theories

presented to the trial court and preserved for appellate review are meritorious. See

Provident Life & Accident Ins. Co. v. Knott, 128 S.W.3d 211, 216 (Tex. 2003) (citing

Cincinnati Life Ins. Co. v. Cates, 927 S.W.2d 623, 626 (Tex. 1996); Carr v. Brasher,

776 S.W.2d 567, 569 (Tex. 1989)). In this case, the trial court denied summary

judgment on Old Republic’s first motion for summary judgment and granted

summary judgment based on Old Republic’s amended motion for summary

judgment. Therefore, we only consider the grounds for summary judgment raised by

Old Republic’s amended motion. See Tex. R. Civ. P. 65 (upon substitution of

amended pleading for an earlier version, the latter “shall no longer be regarded as a

part of the pleading in the record of the cause”); Dallas Indep. Sch. Dist. v. Finlan,

27 S.W.3d 220, 231 (Tex. App.—Dallas 2000, pet. denied) (“A substituted or

amended motion for summary judgment super[s]edes and supplants the previous

                                         25
motion, which may no longer be considered.”). If a party objects to its opponent’s

summary judgment evidence but the trial court does not enter an order sustaining the

objection, the evidence remains part of the summary judgment proof. See Seim v.

Allstate Tex. Lloyds, 551 S.W.3d 161, 164 (Tex. 2018) (citing Dolcefino v.

Randolph, 19 S.W.3d 906, 927 (Tex. App.—Houston [14th Dist.] 2000, pet. denied);

Mitchell v. Baylor Univ. Med. Ctr., 109 S.W.3d 838, 842 (Tex. App.—Dallas 2003,

no pet.)).

       Whether an insurer owes a duty to defend the insured party is a question of

law that we review de novo. See Cont’l Cas. Co. v. Am. Safety Cas. Ins. Co., 365

S.W.3d 165, 169 (Tex. App.—Houston [14th Dist.] 2012, pet. denied); Huffhines v.

State Farm Lloyds, 167 S.W.3d 493, 496 (Tex. App.—Houston [14th Dist.] 2005,

no pet.). An insurer is only required to defend cases within the policy’s coverage.

See Fidelity & Guar. Ins. Underwriters, Inc. v. McManus, 633 S.W.2d 787, 788

(Tex. 1982). In determining a question of insurance coverage, we look first to “the

language of the policy because we presume parties intend what the words of their

contract say.” Gilbert Tex. Constr., L.P. v. Underwriters at Lloyd’s London, 327

S.W.3d 118, 126 (Tex. 2010). We give the policy’s terms “their ordinary and

generally-accepted meaning unless the policy shows the words were meant in a

technical or different sense.” Id.; see also JAW The Pointe, L.L.C. v. Lexington Ins.

Co., 460 S.W.3d 597, 602-03 (Tex. 2015). Because insurance policies are contracts,

                                         26
we construe them “according to general rules of contract construction to ascertain

the parties’ intent.” Gilbert, 327 S.W.3d at 126; see also Richards v. State Farm

Lloyds, 597 S.W.3d 492, 497 (Tex. 2020) “Terms in insurance policies that are

subject to more than one reasonable construction are interpreted in favor of

coverage.” Gilbert, 327 S.W.3d at 133; see also State Farm Life Ins. Co. v. Beaston,

907 S.W.2d 430, 433 (Tex. 1995) (“Only if an insurance policy remains ambiguous

despite these canons of interpretation should courts construe its language against the

insurer in a manner that favors coverage.”).

      Whether a contract is ambiguous is a question of law for the court to decide

and is subject to de novo review. See Progressive Cty. Mut. Ins. Co. v. Kelley, 284

S.W.3d 805, 808 (Tex. 2009); Bowden v. Phillips Petroleum Co., 247 S.W.3d 690,

705 (Tex. 2008). To determine whether a contract is ambiguous, a court looks at the

contract as a whole and considers the circumstances at the time of the agreement.

See Sadler Clinic Ass’n, P.A. v. Hart, 403 S.W.3d 891, 895 (Tex. App.—Beaumont

2013, pet. denied) (citing Columbia Gas Transmission Corp. v. New Ulm Gas, Ltd.,

940 S.W.2d 587, 589 (Tex. 1996)). “A contract is ambiguous when its meaning is

uncertain and doubtful or is reasonably susceptible to more than one interpretation.”

See Heritage Res., Inc. v. NationsBank, 939 S.W.2d 118, 121 (Tex. 1996). “[A]n

ambiguity does not exist simply because the parties interpret a policy differently.”

Gilbert, 327 S.W.3d at 133 (citing Am. Mfrs. Mut. Ins. Co. v. Schaefer, 124 S.W.3d

                                         27
154, 157 (Tex. 2003)). If a contract as written can be given a clear and definite legal

meaning, then it is not ambiguous as a matter of law. Id. (citing Progressive Cty.

Mut. Ins. Co. v. Sink, 107 S.W.3d 547, 551 (Tex. 2003); Grain Dealers Mut. Ins. Co.

v. McKee, 943 S.W.2d 455, 458 (Tex. 1997)). If a contract contains an ambiguity, a

grant of summary judgment is improper because interpretation of the contract is a

fact issue. See Coker v. Coker, 650 S.W.2d 391, 394 (Tex. 1983).

      In determining whether an insurer has the duty to defend a claim against its

insured, we apply the eight-corners rule, which provides that when a plaintiff sues

an insured, the liability insurer’s duty to defend is determined by the claims alleged

in plaintiff’s pleadings and the terms of the policy, without regard to the truth or

falsity of the allegations in the pleadings. See Richards, 597 S.W.3d at 494, 498-99

& n.8 (explaining the rule and stating it is applied “routinely” and that

“[c]ommentors generally consider the eight-corners rule a settled feature of Texas

law.”); GuideOne Elite Ins. Co. v. Fielder Rd. Baptist Church, 197 S.W.3d 305, 308

(Tex. 2006) (citing Argonaut Sw. Ins. Co. v. Maupin, 500 S.W.2d 633, 635 (Tex.

1973); Heyden Newport Chem. Corp. v. S. Gen. Ins. Co., 387 S.W.2d 22, 24 (Tex.

1965)). The rule takes its name from the fact that only two documents are ordinarily

relevant to the determination of the duty to defend: the policy and the pleadings.

Fielder Rd. Baptist Church, 197 S.W.3d at 308 (citing King v. Dallas Fire Ins. Co.,

85 S.W.3d 185, 187 (Tex. 2002)). Facts outside the pleadings, even those easily

                                          28
ascertained, are ordinarily not material to the determination and allegations against

the insured are liberally construed in favor of coverage. Id. (citing Nat’l Union Fire

Ins. Co. v. Merchants Fast Motor Lines, Inc., 939 S.W.2d 139, 141 (Tex. 1997)).

“‘[A]n insurer is entitled to rely solely on the factual allegations contained in the

petition in conjunction with the terms of the policy to determine whether it has a

duty to defend.’” Pine Oak Builders, Inc. v. Great Am. Lloyds Ins. Co., 279 S.W.3d

650, 655 (Tex. 2009) (quoting Trinity Universal Ins. Co. v. Cowan, 945 S.W.2d 819,

829 (Tex. 1997)). If a petition does not allege facts within the scope of coverage, an

insurer is not legally required to defend the lawsuit against its insured. See Am.

Physicians Ins. Exch. v. Garcia, 876 S.W.2d 842, 848 (Tex. 1994).

      The duty to indemnify is a duty independent of the duty to defend under a

liability insurance policy. Burlington N. & Santa Fe Ry. Co. v. Nat’l Union Fire Ins.

Co. of Pittsburgh, Pa., 334 S.W.3d 217, 219 (Tex. 2011) (per curiam); D.R. Horton-

Tex., Ltd. v. Markel Int’l Ins. Co., 300 S.W.3d 740, 743-44 (Tex. 2009); Utica Nat’l

Ins. Co. v. Am. Indem. Co., 141 S.W.3d 198, 203 (Tex. 2004). While the duty to

defend typically arises during litigation, resulting in the applicability of the eight-

corners rule for resolving duty-to-defend disputes, the duty to indemnify is generally

determined based on actual facts establishing liability based on proven, adjudicated

facts. Burlington, 334 S.W.3d at 219; Zurich Am. Ins. Co. v. Nokia, Inc., 268 S.W.3d

487, 490 (Tex. 2008); see also Don’s Bldg. Supply, Inc. v. OneBeacon Ins. Co., 267

                                          29
S.W.3d 20, 31 n.41 (Tex. 2008) (“[T]he duty to indemnify is triggered not by the

allegations in the pleadings but by whether a plaintiff ultimately prevails on a claim

covered by the policy.”) (citing Lamar Homes, Inc. v. Mid-Continent Cas. Co., 242

S.W.3d 1, 5 (Tex. 2007)); Cowan, 945 S.W.2d at 821; Great Am. Lloyds Ins. Co. v.

Vines-Herrin Custom Homes, LLC, No. 05-15-00230-CV, 2016 Tex. App. LEXIS

9407, at *11 (Tex. App.—Dallas Aug. 25, 2016, pet. denied) (mem. op.). There can

be circumstances where the pleadings in the underlying action may negate both the

duty to defend and the duty to indemnify. Burlington, 334 S.W.3d at 219; Farmers

Tex. Cty. Mut. Ins. Co. v. Griffin, 955 S.W.2d 81, 82 (Tex. 1997) (per curiam). Such

circumstances may involve allegations contained in the petition in the underlying

lawsuit that would render it impossible for the insured to show by extrinsic evidence

that the loss falls under the terms of the policy. Burlington, 334 S.W.3d at 220;

Griffin, 955 S.W.2d at 81-82. If a policy does not provide coverage for a claim made

against an insured, the insurer has no duty to indemnify regarding that claim. In re

Farmers Tex. Cty. Mut. Ins. Co., 621 S.W.3d 261, 272 (Tex. 2021).

                                      Analysis

      Zarkasha had the initial burden to establish that a claim had been made against

Zarkasha that would trigger coverage under the terms of the policy. See Gilbert, 327

S.W.3d at 124. Zarkasha alleged that the Moores’ claim as outlined in Moores’

petition was a covered claim and that Old Republic was obligated under the policy

                                         30
to guarantee Zarkasha’s title “including area, boundary and recording[]” and

Zarkasha alleged that the Moores’ claim to a disputed portion of Zarkasha’s property

is a “covered event[] pursuant to the[] title policy.” According to Zarkasha, the

Moores’ claim relates to “discrepancy and conflict in acreage and alleged misfiling

of the deeds conveying ownership to Zarkasha in Waller County, Texas.” In

response to Old Republic’s amended motion for summary judgment, Zarkasha

argued that its title insurance policy covered the risk of “a document not properly

filed, recorded, or indexed in the Public Records[.]” According to Zarkasha, the

Moores’ claims resulted from the failure of Old Republic to file the deed to

Zarkasha’s property in Montgomery County.

      Old Republic denied Zarkasha’s allegations and had the burden to plead and

prove that the claim was not covered or fell within an exclusion to the policy’s

coverage. Id. Old Republic argued that two exclusions applied to exempt it from

defending Zarkasha: (1) an exception from coverage for “[a]ny discrepancies,

conflicts, or shortages in area or boundary lines[]” and (2) an exclusion from

coverage for “[d]efects, liens, encumbrances, adverse claims, or other matters []

attaching or created subsequent to Date of Policy[.]”

The Boundary Dispute Exception

      The Old Republic title policy contains an exception from coverage for “[a]ny

discrepancies, conflicts, or shortages in area or boundary lines….” Old Republic

                                         31
contends that this exception applies and therefore it has no obligation to defend

Zarkasha from the claims made by the Moores.

      The Moores’ petition claimed that they owned property in Montgomery

County to which Zarkasha was making an adverse claim. The petition described the

Moores’ property as being located in Montgomery County and containing a

boundary of “the West line of Montgomery County, Texas, the East line of Waller

County, Texas[.]” Attached to Zarkasha’s title insurance policy that Zarkasha

purchased from Old Republic was a description of Zarkasha’s property, which states

the Zarkasha property is in Waller County and contains a boundary of the “West line

of [] Montgomery County[.]” Old Republic alleged that “the designations of the

respective boundaries do not allow for any conflict or overlap,” and under the

exception for conflicts in boundary lines, Old Republic was not obligated to defend

Zarkasha under the policy.

      Once Old Republic identified the alleged exclusion and established that the

allegations in Moores’ petition fell within the exception, the burden shifted to

Zarkasha. See Gilbert, 327 S.W.3d at 124. Zarkasha argued that the policy was

ambiguous because it did not define “‘boundary-line’ exception” and that ambiguity

is a fact question. However, whether a contract is ambiguous is a question of law for

the court to decide. See Kelley, 284 S.W.3d at 808. Zarkasha has not identified how

the phrase “boundary line” is uncertain, doubtful, or susceptible to more than one

                                         32
interpretation. See Heritage Res., Inc., 939 S.W.2d at 121. The exception contained

in the title policy expressly states the policy does not insure against loss or damage

that arises by reason of “discrepancies, conflicts, or shortages in area or boundary

lines[.]” Zarkasha failed to demonstrate that the policy is ambiguous as a matter of

law. See Kelley, 284 S.W.3d at 808; see also Rockhold v. Fidelity Nat’l Title Ins.

Co., No. 04-98-00504-CV, 1999 Tex. App. LEXIS 2989, at **7-9 (Tex. App.—San

Antonio, Apr. 21, 1999, no pet.) (mem. op.) (concluding that identical language was

unambiguous as a matter of law).

      Zarkasha also argues that a fact issue exists “concerning the location of the

property and the amount of land in dispute.” Zarkasha contends that only a correct

survey and determination from a fact-finder will determine the dispute, and Zarkasha

relies upon the report of Robert Philo that Zarkasha attached to its response to Old

Republic’s amended motion for summary judgment. For purposes of determining

whether Old Republic owes a duty to defend Zarkasha from the allegations in

Moores’ petition, we are limited to consideration of the title policy and the Moores’

petition under the eight-corners rule, and we may not consider the Philo report. 6 See

id.



      6
        Although we do not consider the report of Robert Philo because it falls
outside the eight-corners rule, we note that Philo’s report stated that “the best way
to determine whether or not there is a true overlap of land [] is to determine exactly
where the common county line is located[.]”
                                          33
      Based on the pleading filed by the Moores, the only issue between the Moores

and Zarkasha is the physical location of the boundary line, and the property

descriptions provided within the petition and the title insurance policy indicate that

the county boundary line is the dividing line between the respective properties.

Where the deeds under which both parties claim title state a common boundary, their

dispute is a boundary dispute. See Plumb v. Steussy, 617 S.W.2d 667, 669 (Tex.

1981) (“If there would have been no case but for the question of boundary, then the

case is necessarily a boundary case even though it might involve questions of title.”);

Rockhold, 1999 Tex. App. LEXIS 2989, at **8-11 (concluding that a petition need

not specifically plead a boundary discrepancy to invoke a boundary-dispute

exclusion, and where the pleadings alleged that the plaintiff was entitled to an

easement that overlapped defendant’s property, the claim was not covered under the

title insurance policy that included a boundary-dispute exclusion); Brownlee v.

Sexton, 703 S.W.2d 797, 799 (Tex. App.—Dallas 1986, writ ref’d n.r.e.)

(characterizing the dispute as a boundary dispute where both parties claimed title

under deeds that stated Shannon Creek was the boundary). On this record, Old

Republic met its burden to show an exclusion to coverage applied, and we cannot

say that Zarkasha met its burden to show the “boundary line exception” did not




                                          34
govern the claims so that under the eight-corners rule the claim fell within the policy.

See Gilbert, 327 S.W.3d at 124. 7

The “Subsequent Claim” Exclusion

      Old Republic also argued that the title insurance policy included an exclusion

for adverse claims that were created subsequent to the date of the policy. Old

Republic argued that because the Moores acquired their property in 2017 and filed

their petition in 2018, their adverse claim arose subsequent to the date of the policy

in 2009. The title policy, under the heading “Exclusions From Coverage,” in

subparagraph 3.(d) states in relevant part that it excludes coverage for “defects, liens,

encumbrances, adverse claims, or other matters…. attaching or created subsequent

to Date of Policy….” Zarkasha argued that this exclusion did not apply because the

“claims made by the Moores, if valid, existed prior to the purchase of the title policy”

and the land discrepancy would have existed at the time Zarkasha acquired the

Zarkasha tract. We need not examine this argument because we have already

determined that Old Republic did not have a duty to defend Zarkasha based on the


      7
          Boundary discrepancy exceptions in some older title insurance policies had
language added to the exception that included the phrase “that a correct survey would
show.” As explained by at least one treatise, under the old language, the exception
did not relieve the insurer of liability for a loss suffered due to a discrepancy when
the discrepancy would not be revealed by a “correct survey.” See W. Dorsaneo, 17
Texas Litigation Guide § 256.11 (2021) (citing Dall. Title & Guar. Co. v. Valdes,
445 S.W.2d 26, 30 (Tex. App.—Austin 1969, writ ref’d n.r.e.); Hou. Title Guar. Co.
v. Fontenot, 339 S.W.2d 347, 350 (Tex. App.—Houston [1st Dist.] 1960, writ ref’d
n.r.e.)).
                                            35
exception for “discrepancies, conflicts, or shortages in area or boundary lines[.]” See

Tex. R. App. P. 47.1; Knott, 128 S.W.3d at 216 (“[W]e must affirm the summary

judgment if any of the theories presented to the trial court and preserved for appellate

review are meritorious.”). We overrule Appellant’s first issue.

       We next address the duty to indemnify. Zarkasha settled with the Moores

before the trial court granted Old Republic’s summary judgment. Therefore, there

were no adjudicated facts in the underlying litigation. See Cowan, 945 S.W.2d at

821. Having already concluded that Old Republic had no duty to defend, we further

conclude that the trial court did not err in granting summary judgment to Old

Republic on the duty to indemnify. See Griffin, 955 S.W.2d at 84 (“[W]hen the

insurer has no duty to defend[,] . . . the same reasons that negate the duty to defend

likewise negate any possibility the insurer will ever have a duty to indemnify.”)

(emphasis in original). We overrule Appellant’s second issue.

       Having overruled both of Appellant’s issues, we affirm the judgment of the

trial court.

       AFFIRMED.


                                                      _________________________
                                                          LEANNE JOHNSON
                                                                Justice
Submitted on June 16, 2021
Opinion Delivered August 26, 2021

Before Golemon, C.J., Kreger and Johnson, JJ.
                                          36